May 29, TO: Unit Holders Of Realmark Property Investors Limited Partnerships II, V, and VI-A SUBJECT: General Partners’ Violation Of Federal Securities Laws And The Corresponding Delay In Sending You The Enclosed Offer To Purchase Units; Extension of Offer Dear Unit Holder: As some of you may be aware, we recently filed registered tender offers with the Securities and Exchange Commission for Realmark Property Investors Limited Partnerships II, V, and VI-A (the “Partnerships”).Pursuant to SEC rules, we notified the general partner of the Partnerships of our Offers and asked him to mail the Offer to you or give us your address we could mail the Offers.Under the SEC rules, Mr.
